

 S3389 ENR: To redesignate a facility of the National Aeronautics and Space Administration.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 3389IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate a facility of the National Aeronautics and Space Administration.1.Redesignation of NASA independent verification and validation facility(a)RedesignationThe National Aeronautics and Space Administration Independent Verification and Validation Facility in Fairmont, West Virginia, is hereby redesignated as the Katherine Johnson Independent Verification and Validation Facility.(b)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Katherine Johnson Independent Verification and Validation Facility.Speaker of the House of RepresentativesVice President of the United States and President of the Senate